United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL AIR
WARFARE CENTER AIRCRAFT DIVISION,
Lakehurst, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1801
Issued: March 25, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On September 27, 2018 appellant filed a timely appeal from a May 22, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish binaural hearing
loss causally related to the accepted factors of his federal employment.
FACTUAL HISTORY
On November 27, 2017 appellant, then a 67-year-old retired equipment operator, filed an
occupational disease claim (Form CA-2) alleging that his binaural hearing loss was caused by
factors of his federal employment.3 He indicated that he first became aware of his condition and
its relationship to factors of his federal employment on August 3, 2000. Appellant explained that
his delay in filing his claim was because he recently reached a point where his hearing loss was
interfering with life functions. He noted that it was hard to hear and distinguish words. The
employing establishment controverted the claim.
OWCP subsequently received evidence that included appellant’s employment history.
Appellant had been exposed to loud noise while employed as an equipment specialist for several
employing establishments. He worked at the Naval Air Station field office in Alameda, California
from December 1981 to April 1985, the Naval Air Warfare Center field office and ship repair
facility in Yokosuka, Japan from April 1985 to March 1988, and the Puget Sound Naval Shipyard
from March 1988 to December 2000.
OWCP also received the results of various audiograms administered between August 15,
1978 and August 3, 2000 by the employing establishment for its hearing conservation program.
Employing establishment health unit consultation sheets dated January 30 and March 27, 1990
indicated that audiograms performed on January 22 and March 22, 1990 revealed hearing loss.
In a form entitled checklist for filing federal occupational hearing loss claim dated
August 2, 2017, appellant indicated that he had a history of tinnitus. He noted that the only hobby
he had which exposed him to loud noise was repairing small equipment. Appellant was no longer
exposed to hazardous noise at work as of December 1, 2000 when he retired. He had not
previously filed a claim for workers’ compensation benefits for his current condition or any other
condition affecting his ears or hearing. Appellant explained that his last hearing test at the Puget
Sound Naval Shipyard indicated hearing loss from occupational noise. He related that the abovenoted employing establishments provided safety devices to protect against noise exposure which
he utilized.
By development letter dated December 7, 2017, OWCP advised appellant of the
deficiencies in his claim. It informed him that he would be scheduled for a second opinion
examination for a medical diagnosis and an opinion explaining whether his employment
activities/exposure caused, aggravated, or contributed to his diagnosed condition. Appellant was
afforded 30 days to respond.

3

The record reflects that appellant retired on December 1, 2000.

2

In a separate development letter, also dated December 7, 2017, OWCP requested
information from the employing establishment, including the location of appellant’s job sites
where the alleged exposure occurred, sources of exposure to noise and machinery, the decibel and
frequency level (to include a noise survey report for each job site) and period of exposure, the
types of ear protection and noise attenuation in decibels if known, and copies of all medical
examinations pertaining to hearing or ear problems, including preemployment examination, and
all audiograms. It also requested employment data and the date of last exposure to hazardous noise
and the pay rate in effect on that date. The employing establishment was afforded 30 days to
respond. No response was received.
By letter dated March 20, 2018, OWCP referred appellant, together with a statement of
accepted facts (SOAF) and the medical record, to Dr. Edward L. Treyve, a Board-certified
otolaryngologist, for a second opinion to determine whether he had sustained employment-related
hearing loss.
An April 19, 2018 audiogram performed by M. Rachael Shannon, an audiologist, and
signed by Dr. Treyve found that appellant had mild-to-severe sensorineural hearing loss, left
greater than the right, and very poor speech discrimination. He was also found to have 39.38
percent binaural hearing loss and would benefit from binaural hearing aids.
Dr. Treyve, in an April 19, 2018 report, reviewed the SOAF and medical record, noted
appellant’s hearing loss and employment history, and discussed findings on physical examination.
He diagnosed asymmetric binaural sensorineural hearing loss. Dr. Treyve found that appellant’s
described workplace exposure was of sufficient intensity and duration to have “potentially caused”
the hearing loss. However, he opined that the binaural sensorineural hearing loss was not due to
his occupational noise exposure. Dr. Treyve opined that the diagnosed hearing loss was due to
undiagnosed degenerative causes. He explained that there was a symmetric history of noise
exposure over the years with no hearing loss manifested in the right ear until 2000 and in the left
ear until 1990. Dr. Treyve maintained that this was very atypical for occupational noise exposure
occurring only late in a work career. He also maintained that the asymmetry, without obvious
cause, was atypical. Dr. Treyve recommended binaural hearing aids and indicated that this need
for hearing aids was more likely than not unrelated to his occupational noise exposure.
By decision dated May 22, 2018, OWCP denied appellant’s hearing loss claim finding that
the evidence of record was insufficient to establish that his hearing loss was causally related to the
accepted work event(s). It determined that the April 19, 2018 report from Dr. Treyve represented
the weight of the medical evidence.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
4

Supra note 1.

3

disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed;7 (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition;8 and (3) medical evidence establishing that the employment
factors identified by the claimant were the proximate cause of the condition for which
compensation is claimed or, stated differently, medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant.9
The claimant has the burden of proof to establish by the weight of the reliable, probative,
and substantial evidence that his or her hearing loss was causally related to noise exposure in his
or her federal employment.10 Neither the condition becoming apparent during a period of
employment, nor the belief of the employee that the hearing loss was causally related to noise
exposure in federal employment, is sufficient to establish causal relationship.11
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence.12 Rationalized medical opinion
evidence is medical evidence which includes a physician’s reasoned opinion on whether there is
causal relationship between the claimant’s diagnosed condition and the compensable employment
factors. The opinion of the physician must be based on a complete factual and medical background
of the claimant, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.13 The weight of medical evidence is determined

5

See C.S., Docket No. 08-1585 (issued March 3, 2009); Elaine Pendleton, 40 ECAB 1143 (1989).

6

See S.P., 59 ECAB 184 (2007); Victor J. Woodhams, 41 ECAB 345 (1989); Joe D. Cameron, 41 ECAB
153 (1989).
7

See Michael R. Shaffer, 55 ECAB 386 (2004).

8

See Marlon Vera, 54 ECAB 834 (2003); Roger Williams, 52 ECAB 468 (2001).

9

See Beverly A. Spencer, 55 ECAB 501 (2004).

10

See T.C., Docket No. 17-0872 (issued October 5, 2017).

11

See D.S., Docket No. 16-0903 (issued September 8, 2016); Lourdes Harris, 45 ECAB 545, 547 (1994); John W.
Butler, 39 ECAB 852 (1988).
12

See Elizabeth H. Kramm, 57 ECAB 117, 123 (2005).

13

See Leslie C. Moore, 52 ECAB 132, 134 (2000).

4

by its reliability, its probative value, its convincing quality, the care of analysis manifested, and
the medical rationale express in support of the physician’s opinion.14
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish binaural hearing
loss causally related to the accepted factors of his federal employment.
Appellant submitted the employing establishment’s audiograms dated August 15, 1978 and
August 3, 2000. As these audiograms lack proper certification of calibration, speech testing, and
bone conduction scores and were not prepared or certified as accurate by a physician as defined
under FECA, they do not constitute probative medical evidence.15
OWCP properly referred appellant for an audiological and otologic evaluation by
Dr. Treyve. On April 19, 2018 Dr. Treyve examined appellant and reviewed the medical record,
including the audiograms conducted during his federal employment and the audiogram performed
by Ms. Shannon that day. He diagnosed binaural sensorineural hearing loss, but concluded that
this hearing loss was not due to work-related noise exposure. Rather, Dr. Treyve opined that
appellant’s hearing loss was due to undiagnosed degenerative causes. He reasoned that there was
a symmetric history of noise exposure over the years with no hearing loss manifested in the right
ear until 2000 and in the left ear until 1990. Dr. Treyve noted that this was very atypical for
occupational noise exposure occurring only late in a work career. He maintained that the
asymmetry, without obvious cause, was atypical. Dr. Treyve recommended binaural hearing aids,
but indicated that this was more likely than not unrelated to his occupational noise exposure.
The Board finds that Dr. Treyve’s April 19, 2018 report represents the weight of the
medical evidence and establishes that appellant’s binaural hearing loss was not due to exposure to
noise in the workplace.16 Dr. Treyve’s opinion is based on a proper factual and medical history as
he reviewed current and previous audiometric test results and related his findings on examination
and testing in support of his opinion that appellant’s hearing loss was not due to the noise in his
federal employment.17
On appeal appellant disagrees with the opinion of Dr. Treyve that his hearing loss was
atypical for occupational noise exposure. He contends that an August 3, 2000 audiogram clearly
shows noise-induced hearing loss. As noted above, however, Dr. Treyve’s opinion was entitled to
the weight of the medical opinion evidence and established that appellant had no binaural hearing
loss causally related to the accepted factors of his employment.

14

Id.

15

See R.B., Docket No. 18-0720 (issued November 13, 2018); M.I., Docket No. 16-0759 (issued June 10, 2016).

16

R.B., id.; R.J., Docket No. 11-1644 (issued February 14, 2012); J.L., Docket No. 07-1740 (issued
December 20, 2007).
17

R.B., id.; T.T., Docket No. 17-0471 (issued August 8, 2017).

5

Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish binaural hearing
loss causally related to the accepted factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the May 22, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 25, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

